UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1496


ROSARIO A. FIORANI, JR., a/k/a Ross A. Fiorani, Jr.,

                Plaintiff - Appellant,

          v.

CHRISTOPHER SCOTT JONES,

                Debtor - Appellee,

          and

DAVID R. RUBY; U. S. TRUSTEE,

                Trustees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:11-cv-00038-RAJ-TEM)


Submitted:   September 29, 2011           Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Appellant Pro Se.         Christopher Scott
Jones, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rosario A. Fiorani, Jr., appeals the district court’s

order affirming the bankruptcy court’s dismissal of Fiorani’s

adversary proceeding.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.       Fiorani v. Jones, No. 4:11-cv-00038-RAJ-

TEM (E.D. Va. Apr. 29, 2011).             We grant Fiorani’s motion to

proceed   on   appeal   in   forma   pauperis   and   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                      2